DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29th, 2021 has been entered.

Response to Amendment
The amendment filed September 29th, 2021 has been entered. Claims 4 and 6 have been canceled and claims 21 and 22 have been added. Claims 1-3, 5, and 7-22 remain pending in the application.  Applicant’s amendments to the specification, drawings, and claims have overcome each and every objection and rejection previously set forth in the final office action mailed August 6th, 2021.

 Allowable Subject Matter
Claims 1-3, 5, and 7-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The amendments to claims 1 and 18, from which all other claims depend, contain subject that is novel and non-obvious in light of the prior art. The novel elements are the combination of “a pair of holding-end portion accommodating grooves spaced apart from each other in a circumferential direction” with a “separation controller 
Claims 2-3, 5, 7-17, and 19-22 depend from claim 1 or claim 18 and are consequently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723